Citation Nr: 1727767	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  08-16 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for hypertension.

2. Entitlement to a rating in excess of 30 percent for left shoulder deltoid atrophy with degenerative arthritis and axillary nerve palsy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1970 to December 1970 and March 1981 to January 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this appeal for additional development in March 2012.

The issue of left shoulder deltoid atrophy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's hypertension has required continuous medication, but has not been manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.

2. The Veteran's left shoulder deltoid atrophy with degenerative arthritis and axillary nerve palsy is characterized by a severe deltoid injury but not unfavorable ankylosis of the scalpohumeral articulation with abduction limited to 25 degrees from side; fibrous union, nonunion, or loss of head of the humerus; or severe or complete paralysis of the upper radicular group.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

2. The criteria for a rating in excess of 30 percent for left shoulder deltoid atrophy with degenerative arthritis and axillary nerve palsy have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.73, Diagnostic Code 5303; 38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5202; 38 C.F.R. § 4.124a, Diagnostic Code 8510.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.  In addition, development in substantial compliance with the Board's remand instructions has been completed, including obtaining Social Security Administration records and issuing a Supplemental Statement of the Case.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was also provided with VA examinations in May 2006, July 2009, April 2012, May 2015, and June 2016, which the Board finds to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Hypertension

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran is currently rated at 10 percent for hypertension under Diagnostic Code 7101.  Under that code, a 20 percent rating requires diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure predominantly 120 or more.  A 60 percent rating requires diastolic pressure predominantly 130 or more.

The record reflects that the Veteran's hypertension has been controlled with medication throughout the pendency of the appeal.  However, the evidence does not show that the Veteran's diastolic pressure was predominantly 110 or more or that his systolic pressure was predominantly 200 or more.

At his May 2006, July 2009, May 2015, and June 2016 examinations, the Veteran's blood pressure measurements were, respectively, 122/94, 122/94, and 118/92; 164/102, 160/100, and 160/96; 115/62; 154/88, 155/87, and 157/89.  These readings -as well as a large number of blood pressure readings contained in the Veteran's VA treatment records for the period on appeal-show that the Veteran's diastolic pressure was not predominantly 110 or more and his systolic pressure was not predominantly 200 or more.  See January 2017 Supplemental Statement of the Case.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent for hypertension.  The Board has considered whether the Veteran's disability would warrant a higher rating under any other relevant diagnostic code and found that none are applicable.

Left Shoulder

In accordance with the Board's March 2012 remand instructions to reconsider the Veteran's previously separate evaluations for deltoid muscle atrophy under Diagnostic Code 5303 and axillary nerve palsy under Diagnostic Code 8510, the RO combined the two disabilities to comply with 38 C.F.R. §§ 4.14 and 4.55(a).  See January 2017 Supplemental Statement of the Case.  The Veteran is currently rated at 30 percent for his left shoulder deltoid atrophy with degenerative arthritis and axillary nerve palsy under Diagnostic Code 5303.  Because the Veteran is right-handed, the criteria for the non-dominant (left) upper extremity are for application.  A rating in excess of 30 percent is not available under Diagnostic Code 5303.  As such, the Board finds that a rating in excess of 30 percent is not warranted under this Diagnostic Code.

Consideration has been given as to whether the Veteran's disability would warrant a higher rating under any other relevant diagnostic code.  Ratings in excess of 30 percent for the minor (non-dominant) upper extremity are available under Diagnostic Codes 5200, 5202, and 8510.  Under Diagnostic Code 5200, a rating in excess of 30 percent requires unfavorable ankylosis of the scalpohumeral articulation with abduction limited to 25 degrees from side.  Under Diagnostic Code 5202, a rating in excess of 30 percent requires fibrous union, nonunion, or loss of head of the humerus.  Under Diagnostic Code 8510, a rating in excess of 30 percent requires severe or complete paralysis of the upper radicular group.

The Veteran's May 2015 VA shoulder and arm examination indicated neither ankylosis of the scalpohumeral articulation nor fibrous union, nonunion, or loss of head of the humerus.  The Veteran's April 2012 and May 2015 VA peripheral nerves examinations found moderate paralysis of the upper radicular group.  The Veteran's left shoulder disability does not meet the criteria for a rating in excess of 30 percent under any relevant diagnostic code, and a rating in excess of 30 percent is therefore not warranted.

TDIU

The Veteran has received TDIU benefits from October 30, 2002 to April 1, 2008, and July 1, 2008 onward, with the exception of the period in between during which the Veteran was assigned a 100 percent rating to account for hospitalization and convalescence due to coronary artery bypass grafting.  The issue of TDIU is therefore moot.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001).


ORDER

Entitlement to a rating in excess of 10 percent for hypertension is denied.

Entitlement to a rating in excess of 30 percent for left shoulder deltoid atrophy with degenerative arthritis and axillary nerve palsy is denied.



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


